

117 HR 2033 IH: Timely Mental Health for Foster Youth Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2033IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Lawrence (for herself, Ms. Bass, Mr. Langevin, Mr. Hastings, Mrs. Hayes, Ms. Norton, Ms. Tlaib, Mr. Nadler, and Mr. Carson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subpart 1 of part B of title IV of the Social Security Act to ensure that mental health screenings and assessments are provided to children and youth upon entry into foster care.1.Short titleThis Act may be cited as the Timely Mental Health for Foster Youth Act.2.Timely mental health screenings and assessments for children and youth upon entry into foster care(a)State and tribal plan requirementSection 422(b)(15)(A) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) is amended—(1)in clause (i), by inserting and that require that an initial mental health screening of any child in foster care be completed not later than 30 days after the date the child enters into foster care and, in the case of any child in foster care for whom a mental health issue is identified in such initial screening, that a comprehensive assessment of the mental health of the child be completed not later than 60 days after the date the child enters into foster care before the semicolon; and(2)in clause (ii)—(A)by striking screenings and inserting such screenings and assessments; and(B)by inserting which shall ensure annual mental health screenings, including, as appropriate, follow-up assessment and treatment, for the duration of a child’s placement in the foster care before the semicolon.(b)Technical amendmentSection 422(b)(15)(A) of such Act (42 U.S.C. 622(b)(15)(A)) is further amended, in the matter before clause (i), by striking provides and inserting provide.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on October 1, 2022.(2)Delay permitted if state legislation requiredIn the case of a State plan approved under subpart 1 of part B of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this section, the State plan shall not be regarded as failing to comply with the requirements of such subpart solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.3.Technical assistance to StatesThe Administration for Children and Families and the Center for Medicare and Medicaid Services of the Department of Health and Human Services shall provide technical assistance to States on how to comply with the amendments made by section 2(a) of this Act. The Administration for Children and Families and the Center for Medicare and Medicaid Services should consult with other relevant Federal agencies on the development of the technical assistance, which should take into account evidence-based best practices.4.Data collection(a)In generalThe Secretary of Health and Human Services, in consultation with State and local public officials responsible for administering child welfare programs, child welfare advocates, pediatric mental health experts, and researchers shall—(1)identify data elements needed to track—(A)the number of children receiving an initial mental health screening required under section 422(b)(15)(A)(i) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) (as amended by section 2(a) of this Act);(B)whether or not such required initial mental health screening occurs within 30 days of a child's entry or re-entry into foster care;(C)the number of children who receive a follow-up comprehensive assessment required under section 422(b)(15)(A)(i) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) (as so amended);(D)whether or not such required follow-up comprehensive assessment occurs within 60 days of a child's entry or re-entry into foster care;(E)the number of children in foster care who are referred for mental health services; and(F)the number and characteristics of such children who receive mental health services after being referred for such services; and(2)develop a plan to collect the information described in paragraph (1) from States administering a State plan under subpart 1 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) beginning with the second fiscal year that begins after the date of enactment of this Act.(b)Report to CongressNot later than 12 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report detailing the plan and timetable for collecting the information described in subsection (a)(1) from States.